DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO:1433 in the reply filed on February 5, 2021 is acknowledged.

Status of Claims
Claims 1, 4-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-57 are currently pending and under examination on the merits in the instant case.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The specification does not include proper sections and section headings (e.g., Background of the Invention, Brief Summary of the Invention) in order as provided in 37 CFR 1.77(b). Note that “Figures” is not a proper section heading, nor is it in proper order as provided in 37 CFR 1.77(b). Appropriate correction is required.

The abstract of the disclosure is objected to because it contains the word “novel”, which is not descriptive of the invention.  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 42 and 46 are objected to because of the following informalities:  “an RNA according to claim 1” should be “the RNA according to claim 1”.  Appropriate correction is required.

	Claim Rejections - Improper Markush Grouping
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
Note that “the phrase "Markush claim” means any claim that recites a list of alternatively useable species regardless of format.” See MPEP §2173.05(h).
The Markush grouping of SEQ ID NOs:1433, 1937, 2441, 2945, 3449, and 3953 is improper because the alternatives defined by the Markush grouping do not share a substantial nucleotide sequence and a common use flowing from the substantially shared nucleotide sequence. Note that there is no nucleotide sequence similarity/overlap between applicant’s elected SEQ ID NO:1433 and other SEQ ID NOs recited in the claims. In addition, there is no disclosure/showing in the instant specification or in the prior art that all of the alternatively recited SEQ ID NOs are functionally equivalent. 
To overcome this rejection, applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite a coding sequence “encodes at least one epitope of a human KRAS”, wherein the epitope is encoded by “a portion” of SEQ ID NO:1433.
It is noted that SEQ ID NO:1433 is 570 nucleotides in length. The claims fail to particularly point out and distinctly claim the required length of the “portion” of SEQ ID NO:1433 for the sequence to encode the human KRAS epitope, and the claims also fail to particularly point out which “portion” (e.g., nucleotide positions) of SEQ ID NO:1433 encodes the human KRAS epitope. Hence, one of ordinary skill in the art cannot clearly ascertain what is encompassed by the “portion” of SEQ ID NO:1433.
Claim 5 recites that the RNA encoding an epitope of a human KRAS is “a viral RNA or a replicon RNA”, thereby reciting conflicting limitations regarding the nature of the claimed RNA.
Claims 11 and 18 recite that the RNA of claim 1 comprises a 5’-CAP and/or 3’-UTR element. The claims fail to particularly point out the position/placement of each of the 5’-CAP and 3’-UTR element in relation to the RNA encoded by SEQ ID NO:1433, thereby rendering the structure of the RNA indefinite.
Claim 12 recites that the RNA of claim 1 comprises at least one histone stem-loop. The claim fails to particularly point out the position/placement of the histone stem-loop in relation to the RNA encoded by SEQ ID NO:1433, thereby rendering the structure of the RNA indefinite.
Claim 16 recites that the RNA of claim 1 comprises a poly(A) sequence. The claim fails to particularly point out the position/placement of the poly(A) sequence in relation to the RNA encoded by SEQ ID NO:1433, thereby rendering the structure of the RNA indefinite.
Claim 17 recites elements a), b), c), and d) without distinctly claiming how each of the four elements are arranged in relation to each other.
Claim 18 recites elements a), b), c), d), e), and f) without distinctly claiming how each of the six elements are arranged in relation to each other.
Claim 24 recites that the RNA of claim 1 comprises a 5’-UTR element. The claim fails to particularly point out the position/placement of the 5’-UTR element in relation to the RNA encoded by SEQ ID NO:1433, thereby rendering the structure of the RNA indefinite.
Claim 29 recites elements a), b), c), d), e), f), and g) without distinctly claiming how each of the seven elements are arranged in relation to each other.
Claim 29 recites element d), which has two 3’-UTR elements. The claim fails to distinctly claim how the two different 3’-UTR elements are arranged in relation to each other.
Claim 29 recites “the 5’-UTR of a TOP gene”. The acronym “TOP” may mean different genes, thereby rendering the exact nature of the “TOP gene” indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-7, 11-12, 16-18, 21, 24, 29-30, 36-37, 42, 46, and 56-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a purified RNA encoding a human KRAS (SEQ ID NO:1433) that is a T-cell epitope, wherein the RNA is administered to a subject for treating or preventing cancer. 
It is noted that SEQ ID NO:1433 appears only once as being merely listed in Table 1. That is, there is no actual construct comprising SEQ ID NO:1433 as well as multiple, different, additional elements such as histone stem-loop and poly(C) region. Now, it is noted that the instant specification broadly discloses that the invention pertains to “a tumor antigen”, and claim 42 is directed to preventing/treating cancer comprising administering the claimed construct. Hence, the claimed composition must function as a tumor antigen that treats/prevents cancer in a subject. The instant specification, however, fails to adequately describe that the RNA construct comprising SEQ ID NO:1433 or an undefined “portion” thereof, which is not an art-recognized human KRAS epitope sequence, indeed has the required tumor antigen function or cancer treatment/prevention function. As such, the specification fails to describe the required structure-function correlation for the claimed subject matter. It is noted that all actual working examples in the instant application pertain to completely irrelevant compositions (e.g., “NY-ESO-1 mRNA vaccine”, “PSA mRNA vaccine”, “MAGE-A3 mRNA vaccine”) to the claimed composition. 
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors completed and had possession of the claimed subject matter at the time of filing. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635